Citation Nr: 1045411	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-10 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for pleural thickening.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  

3.  Entitlement to service connection for a low back disorder.  

4.  Entitlement to service connection for chronic bronchitis.  

5.  Entitlement to service connection for residuals of sea 
sickness.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to June 1965.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Pittsburgh, Pennsylvania, 
VA Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge 
at a travel Board hearing in September 2009.  A transcript of the 
hearing has been associated with the claims file.  

The issues of entitlement to service connection for a low back 
disorder, chronic bronchitis, and residuals of sea sickness being 
remanded are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
additional action is required on his part.


FINDING OF FACT

On March 18, 2009, prior to the promulgation of a decision in the 
appeal in regard to the issues of entitlement to service 
connection for pleural thickening and COPD, the Board received 
notification from the Veteran that a withdrawal of the notice of 
disagreement in regard to these issues is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a notice of disagreement by the 
Veteran, in regard to the issues of entitlement to service 
connection for pleural thickening and COPD, have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 20.201, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A notice of disagreement and/or 
substantive appeal may be withdrawn in writing at any time before 
the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his authorized 
representative.  38 C.F.R. § 20.204 (2010).  On March 18, 2009, 
the Veteran's representative stated that the only issues the 
Veteran was appealing pertained to service connection for a low 
back disorder, chronic bronchitis, and residuals of sea sickness 
and, thus, withdrew the August 2007 notice of disagreement in 
regard to the issues of entitlement to service connection for 
pleural thickening and COPD and, hence, there remain no 
allegations of errors of fact or law for appellate consideration 
in regard to those issues.  Accordingly, the Board does not have 
jurisdiction to review the appeal in regard to the issues of 
entitlement to service connection for pleural thickening and 
COPD, and the appeal in regard to these issues, is dismissed.  


ORDER

The appeal in regard to service connection for pleural thickening 
and COPD is dismissed.




REMAND

The Veteran asserts entitlement to service connection for a low 
back disorder, chronic bronchitis, and residuals of sea sickness.  
Having reviewed the evidence, the Board finds that further 
development is necessary for a determination in this case.  

The June 1963 service entrance examination report shows that the 
lungs and chest, and spine and musculoskeletal system were 
normal.  On the accompanying medical history, the Veteran 
indicated that he had or had had whooping cough.  

Service treatment records, dated in August 1963, note a 
persistent cough and the impressions were upper respiratory 
infection and mild bronchitis.  A June 1964 service treatment 
record reflects complaints of right flank pain, and of having had 
sharp low back pain when arising from a chair the night before.  
It was noted that he had hurt his back two years earlier playing 
ball, and the impression was low back strain.  A January 1965 
record reflects complaints of a cough and aching in the chest, 
and the impression was upper respiratory infection.  Records, 
dated in March 1965, note repeated visits for chronic cough with 
complaints of an intermittent cough for the past year.  The 
impression was bronchitis, subacute to chronic.  

The May 1965 separation examination report shows that the lungs 
and chest, and spine and musculoskeletal system were normal.  On 
the accompanying medical history, the Veteran indicated that he 
had or had had whooping cough, chronic or frequent colds, pain or 
pressure in the chest, chronic cough, and sea sickness.  

A February 1990 private treatment record reflects an impression 
of early pleural thickening, bilaterally, consistent with 
previous asbestos exposure indicating asbestos related disease.  
A March 1994 record reflects that the Veteran underwent 
microdiskectomy at L4-5 on the left associated with L4-5 disc 
herniation on the left.  A June 2006 record notes a conclusion of 
bibasilar dependent atelectasis and left basilar scarring.  

In addition, the Veteran testified that along with the in-service 
manifestations of back pain and bronchitis, as well as sea 
sickness with nausea and dizziness aboard ship in December 1963, 
Transcript at 23 (2009), he has had relevant symptoms since 
service.  In this case, there are pertinent in-service and post 
service findings and complaints and insufficient evidence upon 
which to base a determination.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Thus, the Veteran should be afforded a VA 
examination in association with the claims of entitlement to 
service connection for a low back disorder, chronic bronchitis, 
and residuals of sea sickness.  

The Board notes that service connection basically means that the 
facts, shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces.  38 C.F.R. § 3.303 (2010).  A 
veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto and 
was not aggravated by such.  38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.304(b) (2010).  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This includes 
medical facts and principles that may be considered to determine 
whether the increase is due to the natural progression of the 
condition.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153 (West 2002 & Supp. 2009); 38 C.F.R. § 3.306(b) 
(2010).

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records 
should be obtained and added to the claims 
file.

2.  The AOJ should schedule the Veteran for 
VA examination in order to determine the 
nature, existence, and/or etiology of the 
disorders claimed on appeal.  The claims file 
should be made available to the examiner for 
review of pertinent documents therein, and 
the examination report should reflect that 
such a review was undertaken.

The AOJ should request that the VA examiner 
provide an opinion as to whether it is "more 
likely than not" (meaning likelihood greater 
than 50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that any identified chronic bronchitis, 
residuals of sea sickness or a low back 
disorder is of service onset or otherwise 
related to service.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

3.  In light of the above, the claims should 
be readjudicated.  The AOJ should review all 
development for compliance with the 
directives in this remand and review all VA 
opinions obtained for adequacy.  Any further 
development required in that regard should be 
accomplished prior to returning the claims 
file to the Board.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case should be issued and 
the Veteran afforded a reasonable opportunity 
in which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


